DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ arguments/remarks filed 09/30/2022 with respect to claims 1, 12, and 18 have been considered but they are mooted in view of the new ground(s) of rejection as necessitated by Applicants’ amendments to the claims.
Claims 1 – 20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 10 of U.S. Patent No. 11,019,633 in view of Zhu et al. (Pub. No.: US 2020/0008069).
Claim 1 of U.S. Patent No. 11,019,633 discloses the claimed features as recited in claim 1 of Application No. 17/328,669 except for the features of: regarding claim 1, the anchor layer configured to be used by the UE to camp on at least one of the base station or the neighboring base station.  
Regarding claim 1, Zhu discloses the anchor layer configured to be used by the UE to camp on at least one of the base station or the neighboring base station (see para. 0031, 0034, 0039, 0040, 0072, 0076, refer to Fig. 2C, when the UE is….located within the coverage area of a combined eNB/gNB 145, UE 110 may camp on either a 4G frequency band or a 5G frequency band of eNB/gNB 145, as indicated by reference 234-A and 234-B, respectively).  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of U.S. Patent No. 11,019,633, and have the features, as taught by Zhu, to support the continuity of voice and data connections, provide a good user experience for customers while maximizing the benefits of 5G connections, as discussed by Zhu (para. 0015).

Claims 12 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 – 18 of U.S. Patent No. 11,019,633 in view of Jung et al. (Pub. No.: US 2017/0135023).
Claim 11 of U.S. Patent No. 11,019,633 discloses the claimed features as recited in claim 12 of Application No. 17/328,669 except for the features of: regarding claim 12, determining that the anchor layer is configured to be used in a dual connection for a leg of a split bearer.
Claim 16 of U.S. Patent No. 11,019,633 discloses the claimed features as recited in claim 18 of Application No. 17/328,669 except for the features of: regarding claim 18, determining that the anchor layer is configured to be used in a dual connection for a leg of a split bearer.
	Regarding claim 12, Jung discloses determining that the anchor layer is configured to be used in a dual connection for a leg of a split bearer (see Fig. 12, a terminal 130 may configure dual connectivity and communicate with the MeNB 110 and the SeNB 120 at the same time…where the data which is split on the bearer…for example: an F1 frequency band is allocated to the MeNB 110, and an F2 frequency band is allocated to the SeNB 120).
Regarding claim 18, Jung discloses determining that the anchor layer is configured to be used in a dual connection for a leg of a split bearer (see Fig. 12, a terminal 130 may configure dual connectivity and communicate with the MeNB 110 and the SeNB 120 at the same time…where the data which is split on the bearer…for example: an F1 frequency band is allocated to the MeNB 110, and an F2 frequency band is allocated to the SeNB 120).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of U.S. Patent No. 11,019,633, and have the features, as taught by Jung, to re-route data from a temporary blockage of the radio link in order to increase the transmission efficiency of data transmission to an upper layer, as discussed by Jung (para. 0290).
The mappings of the conflicting claims are shown in the table below.
Claims from Application No. 17,328,669
Claims from U.S. Patent No. 11,019,633

1. A method comprising: determining, by a base station of a telecommunication network, user equipment (UE) data of a UE that is connected to the base station, wherein the UE data indicates a set of frequency bands that the UE supports; identifying, by the base station, one or more candidate frequency bands from the set of frequency bands that are also supported by the base station or a neighboring base station; determining, by the base station, an experience goal for the UE; selecting, by the base station, an anchor layer for the UE from the one or more candidate frequency bands, based on determining which one of the one or more candidate frequency bands will meet the experience goal for the UE; and sending, by the base station, an anchor layer indicator to the UE that identifies the anchor layer selected by the base station, the anchor layer configured to be used by the UE to camp on at least one of the base station or the neighboring base station.


2. The method of claim 1, wherein the UE data further indicates at least one of a device type of the UE, a service the UE is engaged in, or a type of service the UE is engaged in.

3. The method of claim 1, wherein the UE data is received by the base station in a Radio Resource Control (RRC) message from the UE.

4. The method of claim 1, wherein the base station determines the UE data from bearer information about one or more bearers set up for the UE in the telecommunication network.

5. The method of claim 4, wherein: the UE data indicates that the UE supports a first dual connectivity arrangement using a first frequency band and a second frequency band that is a millimeter wave band, and a second dual connectivity using a third frequency band and a fourth frequency band, the bearer information indicates that a split bearer using the second frequency band as a second leg is not in place for the UE in the telecommunication network, and the base station selects the third frequency band as the anchor layer for the UE based on the second frequency band not being used in the split bearer.

6. The method of claim 1, wherein the base station determines the UE data by analyzing upstream or downstream data associated with the UE that is passing through the base station.

7. The method of claim 1, wherein the base station determines the UE data by identifying a network slice associated with the UE.

8. The method of claim 1, further comprising identifying, by the base station, load levels on the one or more candidate frequency bands at the base station or the neighboring base station, wherein the base station selects the anchor layer for the UE at least in part based on the load levels.

9. The method of claim 1, wherein the experience goal is a highest throughput to the UE or a most consistent connection to the UE.
11. The method of claim 1, wherein the experience goal is at least one of a lowest latency for the UE, a largest coverage area, or a highest coverage availability for the UE.

10. The method of claim 1, wherein the base station sends the anchor layer indicator to the UE while the UE is in a connected state associated with the base station.

12. A base station comprising: one or more processors; and memory storing computer-executable instructions that, when executed by the one or more processors, cause the base station to perform operations comprising: determining user equipment (UE) data of a UE that is connected to the base station, wherein the UE data indicates a set of frequency bands that the UE supports; 












identifying one or more candidate frequency bands from the set of frequency bands that are also supported by the base station or a neighboring base station; determining an experience goal for the UE; selecting an anchor layer for the UE from the one or more candidate frequency bands, based on determining which one of the one or more candidate frequency bands will meet the experience goal for the UE; determining that the anchor layer is configured to be used in a dual connection for a leg of a split bearer; and sending an anchor layer indicator to the UE that identifies the anchor layer selected by the base station.



13. The base station of claim 12, wherein the UE data further indicates at least one of a device type of the UE, a service the UE is engaged in, or a type of service the UE is engaged in.

14. The base station of claim 12, wherein the experience goal is at least one of a lowest latency for the UE, a largest coverage area, or a highest coverage availability for the UE.
15. The base station of claim 12, wherein the experience goal is a highest throughput to the UE or a most consistent connection to the UE.

16. The base station of claim 12, wherein the base station sends the anchor layer indicator to the UE while the UE is in a connected state associated with the base station.

17. The base station of claim 12, wherein the base station sends the anchor layer indicator to the UE when the UE is leaving a connected state and is returning to an idle state.

18. One or more non-transitory computer-readable media storing computer-executable instructions that, when executed by one or more processors of a base station of a telecommunication network, cause the base station to perform operations comprising: determining user equipment (UE) data of a UE that is connected to the base station, wherein the UE data indicates a set of frequency bands that the UE supports; identifying one or more candidate frequency bands from the set of frequency bands that are also supported by the base station or a neighboring base station; determining an experience goal for the UE; selecting an anchor layer for the UE from the one or more candidate frequency bands, based on determining which one of the one or more candidate frequency bands will meet the experience goal for the UE; determining that the anchor layer is configured to be used in a dual connection for a leg of a split bearer; and sending an anchor layer indicator to the UE that identifies the anchor layer selected by the base station.


19. The one or more non-transitory computer-readable media of claim 18, wherein the UE data further indicates at least one of a device type of the UE, a service the UE is engaged in, or a type of service the UE is engaged in.

20. The one or more non-transitory computer-readable media of claim 18, wherein the experience goal is a highest throughput to the UE or a most consistent connection to the UE.


1. A method comprising: determining, by a base station of a telecommunication network, user equipment (UE) data of a UE that is connected to the base station, wherein the UE data indicates a set of frequency bands that the UE supports; identifying, by the base station, one or more candidate frequency bands from the set of frequency bands that are also supported by the base station or a neighboring base station; determining, by the base station, an experience goal for the UE; selecting, by the base station, an anchor layer for the UE from the one or more candidate frequency bands, based on determining which one of the one or more candidate frequency bands will meet the experience goal for the UE; and sending, by the base station, an anchor layer indicator to the UE that identifies the anchor layer selected by the base station, wherein the base station sends the anchor layer indicator to the UE when the UE is leaving a connected state and is returning to an idle state.

2. The method of claim 1, wherein the UE data further indicates at least one of a device type of the UE, a service the UE is engaged in, or a type of service the UE is engaged in.

3. The method of claim 1, wherein the UE data is received by the base station in a Radio Resource Control (RRC) message from the UE.

4. The method of claim 1, wherein the base station determines the UE data from bearer information about one or more bearers set up for the UE in the telecommunication network.

5. The method of claim 4, wherein: the UE data indicates that the UE supports a first dual connectivity arrangement using a first frequency band and a second frequency band that is a millimeter wave band, and a second dual connectivity using a third frequency band and a fourth frequency band, the bearer information indicates that a split bearer using the second frequency band as a second leg is not in place for the UE in the telecommunication network, and the base station selects the third frequency band as the anchor layer for the UE based on the second frequency band not being used in the split bearer.

6. The method of claim 1, wherein the base station determines the UE data by analyzing upstream or downstream data associated with the UE that is passing through the base station.

7. The method of claim 1, wherein the base station determines the UE data by identifying a network slice associated with the UE.

8. The method of claim 1, further comprising identifying, by the base station, load levels on the one or more candidate frequency bands at the base station or the neighboring base station, wherein the base station selects the anchor layer for the UE at least in part based on the load levels.

9. The method of claim 1, wherein the experience goal is at least one of a highest throughput to the UE, a lowest latency for the UE, a highest coverage availability for the UE, or a highest consistency of connection to the UE.



10. The method of claim 1, wherein the base station sends the anchor layer indicator to the UE while the UE is in a connected state associated with the base station.

11. A base station comprising: one or more processors; memory storing computer-executable instructions that, when executed by the one or more processors, cause the base station to perform operations comprising: determining, from bearer information about one or more bearers set up in a telecommunication network for a user equipment (UE) that is connected to the base station, UE data of the UE, wherein the UE data indicates a set of frequency bands that the UE supports and indicates that the UE supports a first dual connectivity arrangement using a first frequency band and a second frequency band that is a millimeter wave band and a second dual connectivity using a third frequency band and a fourth frequency band, and wherein the bearer information indicates that a split bearer using the second frequency band as a second leg is not in place for the UE in the telecommunication network; identifying one or more candidate frequency bands from the set of frequency bands that are also supported by the base station or a neighboring base station; determining an experience goal for the UE; selecting an anchor layer for the UE from the one or more candidate frequency bands, based on determining which one of the one or more candidate frequency bands will meet the experience goal for the UE, wherein the base station selects the third frequency band as the anchor layer for the UE based on the second frequency band not being used in the split bearer; and sending an anchor layer indicator to the UE that identifies the anchor layer selected by the base station.

12. The base station of claim 11, wherein the UE data further indicates at least one of a device type of the UE, a service the UE is engaged in, or a type of service the UE is engaged in.

13. The base station of claim 11, wherein the experience goal is at least one of a highest throughput to the UE, a lowest latency for the UE, a highest coverage availability for the UE, or a more reliable or consistent connection to the UE.


14. The base station of claim 11, wherein the base station sends the anchor layer indicator to the UE while the UE is in a connected state associated with the base station.

15. The base station of claim 11, wherein the base station sends the anchor layer indicator to the UE when the UE is leaving a connected state and is returning to an idle state.

16. One or more non-transitory computer-readable media storing computer-executable instructions that, when executed by one or more processors of a base station of a telecommunication network, cause the base station to perform operations comprising: determining user equipment (UE) data of a UE that is connected to the base station, wherein the UE data indicates a set of frequency bands that the UE supports; identifying one or more candidate frequency bands from the set of frequency bands that are also supported by the base station or a neighboring base station; determining an experience goal for the UE; selecting an anchor layer for the UE from the one or more candidate frequency bands, based on determining which one of the one or more candidate frequency bands will meet the experience goal for the UE; and sending an anchor layer indicator to the UE that identifies the anchor layer selected by the base station, wherein the base station sends the anchor layer indicator to the UE when the UE is leaving a connected state and is returning to an idle state.

17. The one or more non-transitory computer-readable media of claim 16, wherein the UE data further indicates at least one of a device type of the UE, a service the UE is engaged in, or a type of service the UE is engaged in.

18. The one or more non-transitory computer-readable media of claim 16, wherein the experience goal is at least one of a highest throughput to the UE, a lowest latency for the UE, a highest coverage availability for the UE, or a highest consistency of most consistent connection to the UE.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9, 15, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 9, 15, and 20 recite the claimed feature of “a most consistent connection to the UE” which fails to particularly point out what parameters or criteria are needed to determine whether a connection is “most consistent” to the UE and it’s not clear from the claims what would be considered to be a most consistent connection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6, and 8 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Patent No. 8,918,102) in view of Chow et al. (US Pub. No. 2020/0029377) and further in view of Zhu et al. (Pub. No.: US 2020/0008069).
 	Regarding claim 1,Wang discloses a method comprising: determining, by a base station of a telecommunication network, user equipment (UE) data of a UE that is connected to the base station, wherein the UE data indicates a set of frequency bands that the UE supports (see Fig. 1,  abstract, claim 1, col. 2 lines 26 – 35, col. 4 lines 15 – 20, the wireless access point 110 may generate the set of candidate frequency bands (and channels associated therewith) 112 based on signal quality associated with one or more of the client devices 120-126 for signals transmitted by the wireless access point 110); identifying, by the base station, one or more candidate frequency bands from the set of frequency bands that are also supported by the base station or a neighboring base station (see Fig. 1, abstract, col. 2 lines 50 – 55, col. 3 lines 5 – 10, selecting a set of candidate frequency bands from the plurality of frequency bands…); determining, by the base station, an experience goal for the UE (see claim 1, col. 2 lines 26 – 40, col. 10 lines 20 – 28, to determine a power signal level of the signal that satisfies a signal quality threshold associated with the client device); selecting, by the base station, an anchor layer for the UE from the one or more candidate frequency bands, based on determining which one of the one or more candidate frequency bands will meet the experience goal for the UE (see claim 1, col. 2 lines 26 – 40, col. 10 lines 20 – 28, to determine each candidate frequency band in the set of candidate frequency bands that supports a power signal level of the signal that satisfies a signal quality threshold associated with the client device).
	Wang does not disclose the following features: regarding claim 1, sending, by the base station, an anchor layer indicator to the UE that identifies the anchor layer selected by the base station, the anchor layer configured to be used by the UE to camp on at least one of the base station or the neighboring base station.  
 	Regarding claim 1, Chow discloses sending, by the base station, an anchor layer indicator to the UE that identifies the anchor layer selected by the base station (see para. 0030, 0046, the network node 106 sends to the UE 102 or 104 an indicator to indicate which bands, frequencies…are supported by the network node 106).  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Wang, and have the features, as taught by Chow, in order to improve the efficiency and throughput of the communication link for both uplink and downlink, as discussed by Chow (abstract).
Wang and Chow do not disclose the following features: regarding claim 1, the anchor layer configured to be used by the UE to camp on at least one of the base station or the neighboring base station.  
Regarding claim 1, Zhu discloses the anchor layer configured to be used by the UE to camp on at least one of the base station or the neighboring base station (see para. 0031, 0034, 0039, 0040, 0072, 0076, refer to Fig. 2C, when the UE is….located within the coverage area of a combined eNB/gNB 145, UE 110 may camp on either a 4G frequency band or a 5G frequency band of eNB/gNB 145, as indicated by reference 234-A and 234-B, respectively).  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Wang and Chow, and have the features, as taught by Zhu, to support the continuity of voice and data connections, provide a good user experience for customers while maximizing the benefits of 5G connections, as discussed by Zhu (para. 0015).
	
	Regarding claim 2, Wang discloses wherein the UE data further indicates at least one of a device type of the UE, a service the UE is engaged in, or a type of service the UE is engaged in (see col. 5 lines 39 – 45, detecting that a quality of service (QoS) parameter associated with the wireless access point 110 or one of the client devices 120-126 has exceeded a threshold).  

Wang does not disclose the claimed features as recited in claim 3.
	Regarding claim 3, Chow discloses wherein the UE data is received by the base station in a Radio Resource Control (RRC) message from the UE (see para. 0030, RRC signaling between the network node and the UE).  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Wang, and have the features, as taught by Chow, in order to improve the efficiency and throughput of the communication link for both uplink and downlink, as discussed by Chow (abstract).

	Regarding claim 4, Wang discloses wherein the base station determines the UE data from bearer information about one or more bearers set up for the UE in the telecommunication network (see col. 2 lines 26 – 40, identifying, at a wireless access point, a client device (e.g., a particular wireless device) in communication with the wireless access point based on a signal quality indicator associated with the client device…to communicate with the client device by transmitting a signal over a channel within at least one of a plurality of frequency bands).  
	Regarding claim 6, Wang discloses wherein the base station determines the UE data by analyzing upstream or downstream data associated with the UE that is passing through the base station (see Fig. 1, col. 4 lines 15 – 40, the wireless access point 110 may receive a data stream from the client device from the upstream…).  
	
Wang does not disclose the claimed features as recited in claim 8.
	Regarding claim 8, Chow discloses further comprising identifying, by the base station, load levels on the one or more candidate frequency bands at the base station or the neighboring base station, wherein the base station selects the anchor layer for the UE at least in part based on the load levels (see para. 0034 – 0035, 0041, 0046 – 0047, the bands and bandwidth selected can be on the basis of the load).  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Wang, and have the features, as taught by Chow, in order to improve the efficiency and throughput of the communication link for both uplink and downlink, as discussed by Chow (abstract).

	Regarding claim 9, Wang discloses wherein the experience goal is a highest throughput to the UE or a most consistent connection to the UE (see col. 2 lines 35 – 40, each candidate frequency band in the set of candidate frequency bands supports a power level of the signal that satisfies a signal quality threshold associated with the client device which provides the optimum connection to the client device).  

Wang does not disclose the claimed features as recited in claim 10.
Regarding claim 10, Chow discloses wherein the base station sends the anchor layer indicator to the UE while the UE is in a connected state associated with the base station (see para. 0030, the network node 106 sends to the UE 102 or 104 an indicator to indicate which bands, frequencies…are supported by the network node 106 when they are connected/established communication).  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Wang, and have the features, as taught by Chow, in order to improve the efficiency and throughput of the communication link for both uplink and downlink, as discussed by Chow (abstract).

 	Regarding claim 11, Wang discloses wherein the experience goal is at least one of a lowest latency for the UE, a largest coverage area, or a highest coverage availability for the UE (see col. 10 lines 50 – 60, the wireless access point 310 may be set to a channel associated with a frequency band having a highest maximum output power level. In this manner, the range of wireless coverage of the wireless access point 310 may be broadest (i.e., largest distance), thus allowing as many client devices as possible to connect to the wireless access point 310).

Claims 12 – 16 and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Patent No. 8,918,102) in view of Chow et al. (US Pub. No. 2020/0029377) and further in view of Jung et al. (Pub. No.: US 2017/0135023).
	Regarding claim 12, Wang discloses a base station comprising: one or more processors; memory storing computer-executable instructions that, when executed by the one or more processors (see Fig. 3, Fig. 6, col. 3 lines 24 – 30, wireless access point 310 with a processor 314 and memory 311 including instructions to be executed by the processor 314, also see col. 12 lines 24 to col. 14 lines 1 - 34), cause the base station to perform operations comprising: determining user equipment (UE) data of a UE that is connected to the base station, wherein the UE data indicates a set of frequency bands that the UE supports (see Fig. 1,  abstract, claim 1, col. 2 lines 26 – 35, col. 4 lines 15 – 20, the wireless access point 110 may generate the set of candidate frequency bands (and channels associated therewith) 112 based on signal quality associated with one or more of the client devices 120-126 for signals transmitted by the wireless access point 110); identifying one or more candidate frequency bands from the set of frequency bands that are also supported by the base station or a neighboring base station (see Fig. 1, abstract, col. 2 lines 50 – 55, col. 3 lines 5 – 10, selecting a set of candidate frequency bands from the plurality of frequency bands…); determining an experience goal for the UE (see claim 1, col. 2 lines 26 – 40, col. 10 lines 20 – 28, to determine a power signal level of the signal that satisfies a signal quality threshold associated with the client device); selecting an anchor layer for the UE from the one or more candidate frequency bands, based on determining which one of the one or more candidate frequency bands will meet the experience goal for the UE (see claim 1, col. 2 lines 26 – 40, col. 10 lines 20 – 28, to determine each candidate frequency band in the set of candidate frequency bands that supports a power signal level of the signal that satisfies a signal quality threshold associated with the client device).
	Wang does not disclose the following features: regarding claim 12, determining that the anchor layer is configured to be used in a dual connection for a leg of a split bearer; and sending an anchor layer indicator to the UE that identifies the anchor layer selected by the base station.  
Regarding claim 12, Chow discloses sending an anchor layer indicator to the UE that identifies the anchor layer selected by the base station (see para. 0030, 0046, the network node 106 sends to the UE 102 or 104 an indicator to indicate which bands, frequencies…are supported by the network node 106).  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Wang, and have the features, as taught by Chow, in order to improve the efficiency and throughput of the communication link for both uplink and downlink, as discussed by Chow (abstract).
Wang and Chow do not disclose the following features: regarding claim 12, determining that the anchor layer is configured to be used in a dual connection for a leg of a split bearer.
 	Regarding claim 12, Jung discloses determining that the anchor layer is configured to be used in a dual connection for a leg of a split bearer (see Fig. 12, a terminal 130 may configure dual connectivity and communicate with the MeNB 110 and the SeNB 120 at the same time…where the data which is split on the bearer…for example: an F1 frequency band is allocated to the MeNB 110, and an F2 frequency band is allocated to the SeNB 120).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Wang and Chow, and have the features, as taught by Jung, to re-route data from a temporary blockage of the radio link in order to increase the transmission efficiency of data transmission to an upper layer, as discussed by Jung (para. 0290).
	
	Regarding claim 13, Wang discloses wherein the UE data further indicates at least one of a device type of the UE, a service the UE is engaged in, or a type of service the UE is engaged in (see col. 5 lines 39 – 45, detecting that a quality of service (QoS) parameter associated with the wireless access point 110 or one of the client devices 120-126 has exceeded a threshold).  
	Regarding claim 14, Wang discloses wherein the experience goal is at least one of a lowest latency for the UE, a largest coverage area, or a highest coverage availability for the UE (see col. 10 lines 50 – 60, the wireless access point 310 may be set to a channel associated with a frequency band having a highest maximum output power level. In this manner, the range of wireless coverage of the wireless access point 310 may be broadest (i.e., largest distance), thus allowing as many client devices as possible to connect to the wireless access point 310).
	Regarding claim 15, Wang discloses wherein the experience goal is a highest throughput to the UE or a most consistent connection to the UE (see col. 2 lines 35 – 40, each candidate frequency band in the set of candidate frequency bands supports a power level of the signal that satisfies a signal quality threshold associated with the client device which provides the optimum connection to the client device).  

Wang does not disclose the claimed features as recited in claim 16.
Regarding claim 16, Chow discloses wherein the base station sends the anchor layer indicator to the UE while the UE is in a connected state associated with the base station (see para. 0030, the network node 106 sends to the UE 102 or 104 an indicator to indicate which bands, frequencies…are supported by the network node 106 when they are connected/established communication).  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Wang, and have the features, as taught by Chow, in order to improve the efficiency and throughput of the communication link for both uplink and downlink, as discussed by Chow (abstract).

	Regarding claim 18, Wang discloses one or more non-transitory computer-readable media storing computer- executable instructions that, when executed by one or more processors of a base station of a telecommunication network (see Fig. 3, Fig. 6, col. 3 lines 24 – 30, wireless access point 310 with a processor 314 and memory 311 including instructions to be executed by the processor 314, also see col. 12 lines 24 to col. 14 lines 1 - 34), cause the base station to perform operations comprising: | G37 Attorney Docket No. TM2-0798USdetermining user equipment (UE) data of a UE that is connected to the base station, wherein the UE data indicates a set of frequency bands that the UE supports (see Fig. 1,  abstract, claim 1, col. 2 lines 26 – 35, col. 4 lines 15 – 20, the wireless access point 110 may generate the set of candidate frequency bands (and channels associated therewith) 112 based on signal quality associated with one or more of the client devices 120-126 for signals transmitted by the wireless access point 110); identifying one or more candidate frequency bands from the set of frequency bands that are also supported by the base station or a neighboring base station (see Fig. 1, abstract, col. 2 lines 50 – 55, col. 3 lines 5 – 10, selecting a set of candidate frequency bands from the plurality of frequency bands…); determining an experience goal for the UE (see claim 1, col. 2 lines 26 – 40, col. 10 lines 20 – 28, to determine a power signal level of the signal that satisfies a signal quality threshold associated with the client device); selecting an anchor layer for the UE from the one or more candidate frequency bands, based on determining which one of the one or more candidate frequency bands will meet the experience goal for the UE (see claim 1, col. 2 lines 26 – 40, col. 10 lines 20 – 28, to determine each candidate frequency band in the set of candidate frequency bands that supports a power signal level of the signal that satisfies a signal quality threshold associated with the client device).
Wang does not disclose the following features: regarding claim 18, determining that the anchor layer is configured to be used in a dual connection for a leg of a split bearer; and sending an anchor layer indicator to the UE that identifies the anchor layer selected by the base station.  
Regarding claim 18, Chow discloses sending an anchor layer indicator to the UE that identifies the anchor layer selected by the base station (see para. 0030, 0046, the network node 106 sends to the UE 102 or 104 an indicator to indicate which bands, frequencies…are supported by the network node 106).  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Wang, and have the features, as taught by Chow, in order to improve the efficiency and throughput of the communication link for both uplink and downlink, as discussed by Chow (abstract).

Wang and Chow do not disclose the following features: regarding claim 18, determining that the anchor layer is configured to be used in a dual connection for a leg of a split bearer.
 	Regarding claim 18, Jung discloses determining that the anchor layer is configured to be used in a dual connection for a leg of a split bearer (see Fig. 12, a terminal 130 may configure dual connectivity and communicate with the MeNB 110 and the SeNB 120 at the same time…where the data which is split on the bearer…for example: an F1 frequency band is allocated to the MeNB 110, and an F2 frequency band is allocated to the SeNB 120).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Wang and Chow, and have the features, as taught by Jung, to re-route data from a temporary blockage of the radio link in order to increase the transmission efficiency of data transmission to an upper layer, as discussed by Jung (para. 0290).

	Regarding claim 19, Wang discloses wherein the UE data further indicates at least one of a device type of the UE, a service the UE is engaged in, or a type of service the UE is engaged in (see col. 5 lines 39 – 45, detecting that a quality of service (QoS) parameter associated with the wireless access point 110 or one of the client devices 120-126 has exceeded a threshold).  
	Regarding claim 20, Wang discloses wherein the experience goal is a highest throughput to the UE or a most consistent connection to the UE (see col. 2 lines 35 – 40, each candidate frequency band in the set of candidate frequency bands supports a power level of the signal that satisfies a signal quality threshold associated with the client device which provides the optimum connection to the client device).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Patent No. 8,918,102) in view of Chow et al. (US Pub. No. 2020/0029377) and further in view of Zhu et al. (Pub. No.: US 2020/0008069) and Kodaypak et al. (US Pub. No. 2019/0174320).
Wang, Chow, and Zhu do not disclose the claimed features as recited in claim 7.
Regarding claim 7, Kodaypak wherein the base station determines the UE data by identifying a network slice associated with the UE (see para. 0017, based on device requirements to enable spectral allocation via configurable network slices…).  
	It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Wang, Chow, and Zhu, and have the features, as taught by Kodaypak, in order to provide consistent end user quality for a given service in heterogeneous environment, as discussed by Kodaypak (para. 0002).




Allowable Subject Matter
Claims 5 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


					Pertinent Prior Arts

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Barberis et al. (US Pub. No. 2017/0265121) disclose a cellular network comprising one or more user transceiver stations located within a first coverage area and that are each configured to provide radio coverage over a corresponding second coverage area by exploiting a selected frequency band among a respective set of frequency bands (abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473